Phillip E. Koehnke, apc Licensed in California and Colorado Phillip E. Koehnke, Esq. January 11, 2013 Rufus Decker SECURITIES AND EXCHANGE COMMISSION treet, NE Washington, DC 20549 Re:Unseen Solar, Inc. (New Name:Pacific Clean Water Technologies, Inc.) Form 8-K Filed November 15, 2012 Form 10-K for the Fiscal Year Ended January 31, 2012 Filed April 10, 2012 File No. 000-54392 Dear Mr. Decker: This will confirm my phone conversation with your office wherein I informed you that the Company was requesting additional time to respond to your letter of December 12, 2012.As we discussed, the Company intends to respond to your letter no later than January 18, 2013. Thank you.Should you have any comments or questions, please do not hesitate to contact the undersigned at (858) 229-8116. Phillip E. Koehnke, apc Phillip E. Koehnke, Esq. P.O. Box 235472 · Encinitas, California92024 · Tel (858) 229-8116 E-fax (501) 634-0070 · pek@peklaw.com
